MANION, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s analysis of Scherr’s and Maganuco’s disparate treatment claims. I respectfully dissent, however, from the majority’s decision to remand the disparate impact claims.
The United States presents a valid ami-cus argument that the Pregnancy Discrimination Act does not authorize disparate impact claims, at least where a facially neutral disability leave policy is at issue. Certainly, the PDA’s language seems to support this result: “women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment-related purposes ... as other persons not so affected but similar in their ability or inability to work_” (Emphasis added.) This plain language would seem to foreclose disparate impact claims, without resort to legislative history. But there is also much in the legislative history that supports the government’s view. For example, the Senate Report states that
the [PDA] does not require employers to treat pregnant women in any particular manner with respect to hiring, permitting them to continue working, providing sick leave, furnishing medical and hospital benefits, providing disability benefits, or any other matter. The [PDA] would simply require that pregnant women be treated the same as other employees on the basis of their ability or inability to work.
S.Rep. No. 95-331, 95th Cong., 1st Sess. 4 (1977), reprinted in Legislative History of the Pregnancy Discrimination Act of 1977 for the Senate Committee on Labor and Human Resources 41 (1979) (“Leg.Hist.”); see also H.R.Rep. No. 95-948, 95th Cong., 2d Sess. 4 (1977), Leg.Hist. at 150. Other statements in the legislative history echo the theme that the PDA does not require employers to provide disability leave or other disability benefits to pregnant employees if the employer does not provide the same benefits to other employees. See, e.g., S.Rep. No. 95-331 at 4, 6, Leg.Hist. at 41, 43; H.R.Rep. No. 95-948 at 5, Leg.Hist. at 151; 123 Cong.Rec. 29,663 (1977) (remarks of Sen. Mathias) (“[the PDA] does not, however, require that an employer do anything more for his pregnant employees than he does for any other employees.”). The statutory language and legislative history strongly suggest that if a court finds that an employer has not intentionally discriminated against pregnant women by its disability leave plan (that is, if the plan treats all employees alike), the Title VII inquiry ends.
The majority has provided a reasonable answer to the government’s argument, however, and the question of whether the PDA authorizes disparate impact claims is a close one. But that broad question is one we need not decide because Scherr and Maganuco have failed to raise a genuine issue of material fact on their disparate impact claims.
To succeed on a disparate impact claim under Title VII, a plaintiff must show “that a facially neutral employment practice has a significant adverse impact on members of a protected ... group.” Chambers v. Omaha Girls Club, 834 F.2d 697, 700 (8th Cir.1987) (emphasis added). In reversing on the disparate impact claims, the majority does not even identify the adverse impact the school districts’ leave plans have on pregnant teachers (or women teachers *985as a whole, for that matter). This is not surprising; Scherr and Maganueo have not shown that the school districts’ leave policies adversely affect women. Since Scherr and Maganueo have failed to make a sufficient showing to establish that an adverse impact exists, an essential element of their claim, summary judgment was proper. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 2552-53, 91 L.Ed.2d 265 (1986).
The only evidence that Scherr produced in opposing Woodland’s summary judgment motions were statistics showing that since 1978, thirty Woodland teachers have taken leave because of pregnancy, and twenty-eight of those teachers have taken unpaid maternity leave instead of paid sick days. Maganueo produced similar statistics in opposing Leyden’s motion: since 1978, fifteen Leyden teachers have taken leave because of pregnancy, and twelve of those teachers used unpaid maternity leave instead of paid sick days. According to Scherr and Maganueo, these statistics show that the school districts’ leave plans deprive women of the use of paid sick leave because the leave plans “force” pregnant teachers to use unpaid leave rather than paid sick days.
These statistics, however, do not demonstrate any disparate impact. The reason why becomes apparent if one assumes that only disability leave is available to pregnant teachers. Scherr and Maganueo have not alleged or attempted to prove that the school districts’ disability leave plans are insufficient to allow a pregnant teacher to fully recover from her pregnancy-related disability and resume teaching, or that the disability leave policies adversely affect women’s employment opportunities in any other way. Cf. Nashville Gas Co. v. Satty, 434 U.S. 136, 98 S.Ct. 347, 54 L.Ed.2d 356 (1977) (leave plan that forced pregnant employees to take a formal leave after which they were denied accumulated seniority upon returning to work had a disparate impact on women); Hayes v. Shelby Memorial Hospital, 726 F.2d 1543 (11th Cir.1984) (pregnant x-ray technician fired because of facially-neutral offspring protection policy); Abraham v. Graphic Arts Intern. Union, 660 F.2d 811 (D.C.Cir.1981) (limiting leave to ten days had disparate impact on women because it made pregnancy “virtually tantamount to dismissal”); see also 29 C.F.R. § 1604.10(c) (EEOC regulations) (“Where the termination of an employee who is temporarily disabled is caused by an employment policy under which insufficient or no leave is available, such a termination violates [Title VII] if it has a disparate impact on employees of one sex and is not justified by business necessity.”). (Emphasis added.) It is also obvious that if only disability leave were available, Scherr and Maganueo could make no argument that pregnant teachers are “forced” to forego using sick days. In short, the school districts’ disability leave plans, standing alone, work no disparate impact on women. That being so, I fail to see how adding extra options for pregnant teachers (one of which, maternity leave, is not even available to other teachers) works a disparate impact on women. If anything, the extra option not available to other teachers is a benefit to pregnant teachers.
As Judge Williams noted, Scherr’s and Maganuco’s statistics “show only that pregnant teachers would rather take the longer maternity leave than the shorter paid sick leave when they become disabled due to pregnancy.” Scherr v. Woodland Community Consolidated School Dist. No. 50, No. 84 C 10185, slip op. at 10. The school districts’ leave policies do not “force” the teachers to give up sick days; instead, the teachers presumably choose to forego paid sick days because they want to spend more time at home after their pregnancy rather than immediately return to work when their pregnancy-related disabilities end.*
*986What Scherr and Maganuco want is a maternity leave plan that provides the best of both the disability leave plan (paid sick days for childbirth and its related disabilities) and the present maternity leave plan (extended time at home for child care), even if a comparable plan is not available to other teachers who need sick leave. In essence, they contend that Title VII mandates time off for child care, over and above a sufficient period of time to recover from pregnancy-related disability and return to work. While this may be desirable policy, it is a policy that Scherr and Maga-nuco must pursue in Congress, in the state legislature, or through the collective bargaining process, not in the federal courts.

 It was not improper, as the majority implies, Majority Opinion at 983, for Judge Williams to apply the reasoning from her decision in Scherr’s case to enter summary judgment against Maganueo on her disparate impact claim. Since Scherr and Maganueo presented almost identical evidence to support their disparate impact claims, and since they made identical arguments, it would have been "anoma*986lous” for Judge Williams to treat the two claims differently.